DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 02 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, directed to claims 1-18 in the reply filed on 02 November 2021 is acknowledged.  Claims 19-20 drawn to a non-elected species and therefore withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0056591 to Tervo et al.
In regards to claim 13, Tervo teaches a surface-relief structure (Figures 4a-c) comprising a surface-relief grating (400) including a first material characterized by a first refractive index, a first layer (405a) of a second material conformally deposited on surfaces of the surface-relief layers) conformally deposited on the first layer.  Although Tervo does not expressly teach the third material characterized by a third refractive index greater than the second refractive index, Tervo teaches the additional layers to have a refractive index higher than the refractive index in order to confine light and thereby allowing for additional waveguides.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the third material characterized by a third refractive index greater than the second refractive index to allow for additional waveguides to be formed within the structure.
In regards to claim 16, Tervo teaches an overcoat layer (405c) on the second layer, the overcoat layer filling gaps in the surface-relief grating.  Although Tervo does not expressly teach a fourth refractive index greater than or equal to the third refractive index, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the fourth refractive index greater than or equal to the third refractive index since Tervo teaches the additional layers to have a refractive index higher than the refractive index in order to confine light and thereby allowing for additional waveguides.
In regards to claim 17, Tervo teaches a thickness of the first layer is less than 50 nm. [0041]
In regards to claim 18, although Tervo does not expressly teach the first layer and the second layer are deposited by atomic layer deposition or plasma enhanced chemical vapor deposition (PECVD), the limitation is a method limitation in a device claim.  Applicant is claiming a product, not a method of manufacturing the product.  The patent being sought in the preceding claims is an end product that is met by the previously applied reference.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 14, the prior art of record fails to disclose or reasonably suggest the surface- relief grating includes a grating imprinted in an organic material in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 15, the prior art of record fails to disclose or reasonably suggest a maximum duty cycle of the surface-relief structure is greater than 0.7 in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 1-12 are allowed.  The prior art of record fails to disclose or reasonably suggest a surface-relief structure comprising a surface-relief grating including a first material characterized by a first refractive index, a first layer of a second material conformally deposited on surfaces of the surface-relief grating, the second material characterized by a second refractive index and a second layer of a third material conformally deposited on the first layer, the third material characterized by a third refractive index, wherein one of the second refractive index and the third refractive index is lower or greater than the first refractive index and an effective refractive index of a combination of the first layer and the second layer is equal to the first refractive index in addition to the accompanying features of the independent claim.
A close prior art of record is U.S. Patent Application Publication 2019/0056591 to Tervo et al.  Tervo teaches a surface-relief structure (Figures 4a-c) comprising a surface-relief grating (400) including a first material characterized by a first refractive index, a first layer (405a) of a second material conformally deposited on surfaces of the surface-relief grating, the second layers) conformally deposited on the first layer, the third material characterized by a third refractive index, wherein one of the second refractive index and the third refractive index is lower or greater than the first refractive index.  
But Tervo fails to teach an effective refractive index of a combination of the first layer and the second layer is equal to the first refractive index.  Although Tervo does teach the second refractive index to be greater than the first refractive index, Tervo does not expressly teach the value of each of the three claimed refractive indices in order to ascertain the relationship of the effective refractive index of a combination of the first layer and the second layer to the first refractive index as required by the claim language.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Reference B teaches a coating over the imprint mold for forming a grating structure.
References C and D teaches additional top layers over a grating structure.  
References E and F teaches a surface-relief structure having a slant angle. 
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TINA M WONG/Primary Examiner, Art Unit 2874